PER CURIAM.
 Petitioner, H. Gordon Howard, seeks reinstatement to the practice of law in the State of Colorado from which he was disbarred by the order of this Court on August 21, 1961. He contends that he has conducted himself in a proper manner and has not in any way violated the terms and *351conditions of the disbarment or engaged in any activity which would reflect upon his character, honesty or ability.
As a result of this petition, the matter was set for hearing to the Grievance Committee of the Court. Thereafter, on January 21, 1972, the Grievance Committee did hold a formal hearing on the application for reinstatement. After hearing the testimony presented, the Committee made findings of fact and came to the conclusion that Petitioner had totally failed to establish by clear and convincing evidence that he has rehabilitated himself or is capable of acting as a practicing attorney, and recommended that this Petitioner’s application should be denied.
To the Committee’s findings and recommendations Petitioner filed exceptions which consisted mainly of a philippic against the previous disbarment. After having reviewed the file in this case, the Court agrees with the findings and recommendations of the Grievance Committee and hereby denies the Petitioner’s application for reinstatement.